 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into this 19th day of June, 2012,
by and between South Dakota Soybean Processors, LLC, a South Dakota limited
liability company ("SDSP"), and Thomas J. Kersting ("Employee").

 

RECITALS

 

A.           SDSP desires to employ Employee as its Chief Executive Officer, and
Employee desires to be employed by SDSP in this capacity.

 

B.           SDSP and Employee desire that their employment relationship be
governed by the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.          Employment. SDSP hereby employs Employee, and Employee hereby
accepts such employment, upon the terms and conditions set forth in this
Agreement.

 

2.          Duties. Employee shall be engaged in full-time employment by SDSP as
SDSP's Chief Executive Officer. Employee shall use Employee's best efforts to
promote the interests of SDSP and shall devote such time, energy and skill as
may be required to perform Employee's duties under this Agreement. The duties
and responsibilities of Employee shall include those duties and responsibilities
consistent with Employee's employment position with SDSP and such other duties
and responsibilities that SDSP, acting through its Board of Managers, from time
to time may assign to Employee. If requested by SDSP's Board of Managers,
Employee's duties shall include general management and oversight of any
affiliates of SDSP.

 

3.          Other Activities. Employee shall devote substantially all of
Employee's working time and efforts during the normal business hours of SDSP to
the business and affairs of SDSP and to the diligent and faithful performance of
the duties and responsibilities assigned to Employee pursuant to this Agreement.
Employee may not engage in any other activity that conflicts with Employee's
obligations to SDSP.

 

4.          Review. Employee shall undergo annual performance and salary
reviews. Such reviews shall be conducted by SDSP's Board of Managers and shall
be held on or about January 15 of each year or as soon thereafter as may be
scheduled by the Board of Managers.

 

5.          Base Salary. For all services to be rendered by Employee to SDSP
pursuant to this Agreement, SDSP shall pay Employee a base salary (the "Base
Salary") of $210,105.00 per year. The Board of Managers of SDSP, each year in
conjunction with the annual performance and salary review described in Section 4
above, shall review the Base Salary and determine in its sole discretion whether
an adjustment to the Base Salary should be made. The Base Salary shall be paid
in periodic installments in accordance with SDSP's regular payroll practices.
The Base Salary shall be subject to tax and other deductions and withholdings as
required by law.



Employment Agreement
Page 1

Exhibit 10.1

 

6.          Bonus. In addition to the Base Salary paid to Employee, SDSP may,
but shall not be required to, pay to Employee a profit sharing benefit as
determined by the Board of Managers of SDSP in its sole discretion.

 

7.          Vacation. Employee shall be entitled to paid vacations and holidays
in accordance with the policies of SDSP in effect from time-to-time for
similarly situated employees.

 

8.          Other Benefits. Employee shall be entitled to participate in such
benefit plans or programs which SDSP from time to time may make available to
similarly situated employees, subject to the same terms, conditions and
eligibility requirements as are applicable to such employees. Employee shall
receive a copy of SDSP's Employee Handbook further detailing the benefits to
which Employee is entitled and SDSP's personnel and general policies. SDSP,
acting through its Board of Managers, shall be entitled to amend, modify or
replace the Employee Handbook and personnel regulations and policies in its sole
discretion.

 

9.          Expenses. Employee shall be entitled to reimbursement by SDSP of
reasonable ordinary and necessary travel and other expenses incurred by Employee
in performing his duties under this Agreement, in accordance with the policies
established by SDSP for similarly situated employees and upon proper accounting
by Employee for such expenses, including any accounting required by applicable
federal tax laws and regulations.

 

10.         Life Insurance. SDSP, in sole its discretion, may purchase or renew
insurance on the life of Employee. Employee shall submit to reasonable medical
examinations and otherwise reasonably cooperate with SDSP in connection with
obtaining such insurance.

 

11.         Term and Termination.

 

(a)          Term. The term of employment under this Agreement shall commence on
the date of this Agreement and shall continue thereafter unless and until
terminated as provided in this Section 11. Either party may terminate Employee's
employment with SDSP at any time and for any reason, and this Agreement shall
terminate effective as of the date of termination of such employment, except as
otherwise expressly provided herein. The provisions in this Agreement relating
to "cause" shall not be construed as restricting SDSP's right to terminate
Employee's employment, but shall relate only to the determination and payment of
any amounts that may be payable to Employee under this Agreement.
Notwithstanding anything to the contrary in this Agreement, Employee shall at
all times be an "at-will" employee of SDSP.

 

(b)          Termination By Employee. If this Agreement is terminated by
Employee or is terminated due to Employee's death, Employee or Employee's estate
or beneficiaries, as the case may be, shall be entitled to receive: (i) the Base
Salary through the effective date of such termination or the date of Employee's
death, as the case may be; (ii) any other amounts earned, accrued, or owed to
Employee under this Agreement but not paid as of the effective date of such
termination or the date of Employee's death, as the case may be; and (iii) any
other benefits payable to Employee under any benefit plans or programs of SDSP
in effect on the date of such termination or the Employee's death, as the case
may be.



Employment Agreement
Page 2

Exhibit 10.1

 

(c)          Termination By SDSP For Cause. If this Agreement is terminated by
SDSP for “cause” as defined below, Employee shall be entitled to receive (i) the
Base Salary through the effective date of such termination; (ii) any other
amounts earned, accrued or owed to Employee under this Agreement but not paid as
of the effective date of such termination; and (iii) any other benefits payable
to Employee upon such termination under any benefit plans or programs of SDSP in
effect on the date of such termination.

 

(d)          Termination By SDSP Without Cause. If this Agreement is terminated
by SDSP without "cause", Employee shall be entitled to receive: (i) the Base
Salary until the effective date of such termination; (ii) any other amounts
earned, accrued or owed to Employee under this Agreement but not paid as of the
effective date of such termination; and (iii) any other benefits payable to
Employee upon such termination under any benefit plans or programs of SDSP in
effect on the date of such termination.

 

(e)          Occurrence of Extraordinary Event. Notwithstanding anything to the
contrary herein, upon the occurrence of an "extraordinary event" as defined
below, this Agreement shall be deemed to have been terminated by SDSP without
cause, thereby entitling Employee to the payments described in subsection (d)
above. For purposes of this Agreement, the term "extraordinary event" shall mean
(i) the merger or consolidation of SDSP with another entity in which SDSP is not
the surviving entity, unless Employee is employed in a similar position by the
surviving entity; or (ii) the voluntary sale of all or substantially all of the
assets of SDSP as a going concern, unless Employee is employed in a similar
position by a successor company that has purchased substantially all of the
assets of SDSP.

 

(f)          Definition of Cause. For purposes of this Agreement, the term
"cause" shall mean: (i) Employee's confession or conviction of theft, fraud,
embezzlement or other crime involving dishonesty; (ii) Employee's excessive
absenteeism (other than by reason of physical injury, disease, or mental
illness) without reasonable cause; (iii) Employee's act or omission constituting
a material breach of any provision of this Agreement, including Sections 12, 13,
14 and 15 below; (iv) habitual and material negligence by Employee in the
performance of Employee's duties under this Agreement; (v) Employee's abuse,
misuse or destruction of property of SDSP, its affiliates, or its customers;
(vi) Employee's making or publishing of false or malicious statements concerning
SDSP; or (vii) material failure by Employee to comply with the policies of SDSP
or a lawful directive of the Board of Managers of SDSP and the failure to cure
such non-compliance within ten days after his receipt of a written notice from
the Board of Managers setting forth in reasonable detail the pat1iculars of such
non-compliance. The preceding list is not intended to be exhaustive; other
conduct of a similar nature may result in the termination of this Agreement for
"cause." However, the results of SDSP's operations or any business judgment made
in good faith by Employee shall not constitute an independent basis for
termination of this Agreement for "cause." The provisions in this Agreement
relating to cause shall not be construed as restricting SDSP's right to
terminate Employee's employment, but shall relate only to the determination and
payment of Base Salary and any other amounts or benefits that may be payable to
Employee under this Agreement.



Employment Agreement
Page 3

Exhibit 10.1

 

12.         Confidential Information. Employee acknowledges and agrees that SDSP
owns and controls proprietary information concerning the operations, processes,
methods and accumulated experience incidental to producing, processing,
refining, marketing and selling soybased and related agricultural products,
services and systems, including business and technical information, financial
information, accounting data, marketing techniques and materials, business
plans, business operations, pricing policies and manuals, profit margins,
expense ratios, personnel information, customer information, supplier
information, technology, intellectual property, trade secrets, ideas,
discoveries, inventions, patents, patent applications, techniques, drawings,
designs, plans, specifications and products (the "Confidential Information"),
Employee agrees that by reason of Employee's employment by SDSP, Employee has,
and/or may in the future come into possession of, knowledge of or contribute to
the Confidential Information. Employee agrees that all Confidential Information
is and shall remain the exclusive property of SDSP and that, during the term of
this Agreement and following the termination hereof for any reason, Employee
shall not disclose or use the Confidential Information for any purpose except in
the course of Employee's duties under this Agreement in furtherance of SDSP's
business.

 

13.         Delivery of Confidential Information and Employer Property. Upon
request of SDSP and in any event upon termination of Employee's employment for
any reason, Employee shall promptly deliver to SDSP all Confidential
Information, including all originals, copies, summaries or extracts of books,
catalogues, sale brochures, customer lists, prospective customer lists, price
lists, employee manuals, notes, photographs, tape recordings, specifications,
operations manuals and all other documents or tangible materials reflecting or
referencing Confidential Information, as well as all other materials furnished
to or acquired by Employee as a result of or during the course of Employee's
employment.

 

14.         Non-Competition. To prevent improper use of Confidential Information
and unfair competition and diminution of the goodwill and other proprietary
interests of SDSP, Employee agrees that, during the term of this Agreement and
for a period of one (I) year following the termination hereof for any reason,
and in a geographical area encompassing all of North America, Employee shall
not, directly or indirectly, own, manage, operate, control, be employed by, work
for, consult with or for, participate in, or be connected in any manner
whatsoever with, the ownership, operation or control of any business that: (a)
solicits any customer of SDSP for the purpose of obtaining the business of such
customer in competition with SDSP; (b) solicits any prospective customer of SDSP
(meaning any person or entity with whom SDSP has had any significant contact to
develop new business), for the purpose of obtaining the business of such
customer in competition with SDSP; or (c) engages in any business which is the
same or essentially the same as the business of SDSP.

 

15.         Non-Solicitation. During the term of this Agreement and for a period
of one (1) year following the termination hereof for any reason, Employee,
directly or indirectly, shall not employ, solicit for employment, assist any
other person in employing or soliciting for employment, or advise or recommend
to any other person that such other person employ or solicit for employment, any
person who then is, or during any portion of the twelve (12) months prior to
such employment or solicitation, an employee of SDSP.

 

16.         Reasonableness of Restrictions. Employee acknowledges that he has
carefully read and considered the provisions of this Agreement and, having done
so, agrees that the restrictions and limitations in this Agreement are
reasonable as to geographic scope and duration and are necessary to protect
SDSP's proprietary interests in the Confidential Information and to preserve for
SDSP the competitive advantages necessary for their success.



Employment Agreement
Page 4

Exhibit 10.1

 

17.         Remedies. Employee acknowledges and agrees that it is impossible to
measure in money the damages which will accrue to SDSP if Employee breaches any
of Employee's obligations under Sections 12, 13, 14 or 15 above, and that SDSP
would be irreparably damaged by such breach by Employee. Accordingly, if any
action or proceeding is instituted by or on behalf of SDSP to enforce such
sections, Employee hereby waives any claim or defense thereto that SDSP has an
adequate remedy at law or that SDSP has not been irreparably injured thereby.
The rights and remedies of SDSP pursuant to this section are cumulative, and
shall not exclude any other right or remedy SDSP may have pursuant to this
Agreement or at law or in equity.

 

18.         Costs. In the event either party hereto institutes legal proceedings
to enforce the terms of this Agreement, the prevailing party shall be entitled
to recover reasonable costs and attorneys' fees incurred in connection with such
proceeding.

 

19.         Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the parties hereto and their respective
successors and assigns. The services to be provided by Employee hereunder are
personal in nature, and Employee may not assign or transfer this Agreement or
any right or obligation hereunder.

 

20.         Survival. Upon termination of this Agreement for any reason, any
section that by its nature should survive this Agreement shall survive and
continue in effect and be binding upon the Parties, including Sections 11
through 18.

 

21.         Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision hereof, which other provisions shall remain in full force and effect.
Without limiting the foregoing, the parties agree that the covenants contained
in Sections 12, 13, 14 and 15 above are independent of one another and
severable. In the event any part of the covenants contained in such sections is
held to be invalid or unenforceable, the remaining parts thereof shall continue
to be valid and enforceable as though the invalid and unenforceable part had not
been included herein. If any provisions of the covenants contained in Sections
12, 13, 14 or 15 relating to the time period, geographical area, or restricted
activity are declared by a court to exceed the maximum time periods or
restricted activities which such court deems reasonable and enforceable, the
parties agree that the court making such a determination shall have the power
and is directed to reduce the time period, geographical area, and/or restricted
activity to the maximum time period, geographical area, and/or restricted
activity which such court deems reasonable.

 

22.         Waiver. The waiver by SDSP of a breach of any covenant of this
Agreement, or the failure of SDSP to take action against any other employee for
similar breaches, shall not operate or be construed as a waiver of any
subsequent or later breach by Employee.

 

23.         Governing Law; Jurisdiction. All rights and obligations missing out
of or relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of South Dakota. The parties hereby agree
that any legal proceeding brought to enforce the terms



Employment Agreement
Page 5

Exhibit 10.1

 

Employment Agreement Pages." of this Agreement shall be brought in the courts of
the State of South Dakota located in Brookings County, South Dakota, and the
parties hereby consent to the jurisdiction and venue of such courts.

 

24.         Entire Agreement: Amendment. This Agreement represents the entire
agreement between the parties relating to the subject matter hereof. No
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing by Employee and SDSP.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement the date
first written above.

 

SOUTH DAKOTA SOYBEAN   EMPLOYEE PROCESSORS, LLC            /s/ Ronald Gorder  
/s/ Tom J. Kersting Chairman of the Board of Managers   Thomas J. Kersting



Employment Agreement
Page 6

 

